 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 1 of 19 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott A. Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     Frank Gregory Casella (SBN 301494)
 4   fcasella@donigerlawfirm.com
 5
     Jonathan O. Ballard (SBN 327489)
     jballard@donigerlawfirm.com
 6   DONIGER/BURROUGHS
 7
     603 Rose Avenue
     Venice California 90291
 8   Telephone: (310) 590-1820
 9
     Attorneys for Plaintiff
10

11                         UNITED STATES DISTRICT COURT
12                        CENTRAL DISTRICT OF CALIFORNIA
13
     ALEXANDER STROSS, an individual,            Case No.:
14
                                                 COMPLAINT FOR:
15   Plaintiff,                                       1. COPYRIGHT INFRINGEMENT
16                                                    2. VICARIOUS AND/OR
     v.
                                                         CONTRIBUTORY COPYRIGHT
17
                                                         INFRINGEMENT
     NETEASE, INC., a Cayman Islands
18
     Corporation; and DOES 1 through 10,
                                                     Jury Trial Demanded
19
     Defendants.
20

21
            Plaintiff, by and through its undersigned attorneys, hereby prays to this
22
     honorable Court for relief based on the following:
23
                                JURISDICTION AND VENUE
24
            1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et
25
     seq.
26

27

28

                                                 1
                                            COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 2 of 19 Page ID #:2




 1         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338
 2   (a) and (b).
 3         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and 1400(a)
 4   in that this is the judicial district in which a substantial part of the acts and omissions
 5   giving rise to the claims occurred. It is also proper under Fed. R. Civ. P. 4(k)(2) since
 6   this claim arises under federal law, Defendant Netease, Inc. appears to not be subject
 7   to jurisdiction in any state’s courts of general jurisdiction, and exercising jurisdiction
 8   is consistent with the United States Constitution and laws.
 9                                          PARTIES
10         4. Plaintiff ALEXANDER STROSS (“STROSS”) is an individual, residing in
11   Austin, Texas.
12         5. Plaintiff is informed and believes and thereon alleges that Defendant
13   NETEASE, INC. (“NETEASE”) is a corporation organized and existing under the
14   laws of the Cayman Islands, with its principal place of business at 26F SP Tower D,
15   Tsinghua Science Park, Building 8, No. 1 Zhongguancun East Road, Haidian
16   District, Beijing, People’s Republic of China, 100084. NetEase is registered to do
17   business in the State of Delaware under its former English name, NetEase.com
18   (U.S.) Inc.
19         6. Plaintiff is informed and believes and thereon alleges that Defendant
20   NETEASE has been listed on the NASDAQ Global Select Market since June 30,
21   2000, under the ticker symbol “NTES,” and regularly files reports with the United
22   States Securities and Exchange Commission. Upon information and belief,
23   Defendant NETEASE maintains an Investor Relations contact in New York, New
24   York, in the United States.
25         7. NETEASE is the owner of the websites at http://163.com,
26   http://netease.com, and http://lofter.com (collectively, the “NETEASE
27   WEBSITES”). Indeed, the investor relations page of netease.com
28

                                                 2
                                             COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 3 of 19 Page ID #:3




 1   (http://ir.netease.com/phoenix.zhtml?c=122303&p=irol-IRHome) links to its United
 2   States SEC Form 6-K filing which explains that “NetEase, Inc. (NASDAQ: NTES)
 3   is a leading internet technology company in China” and to its Q1 2018 Investor
 4   Presentation which promotes that “163.com is one of China’s most visited internet
 5   portals.”
 6         8. Plaintiff is informed and believes that NETEASE is the parent of its wholly
 7   owned subsidiary Netease Information Technology Corporation (“NETEASE IT”), a
 8   California corporation with its principal place of business at 200 Sierra Point
 9   Parkway, Ste 800, Brisbane, California 94005. NETEASE IT provides “market
10   research and information collection” for NETEASE, which includes finding and
11   providing content to NETEASE, and is believed to have worked with NETEASE
12   with regard to the infringements at issue in this action.
13         9. NETEASE generates substantial revenues from viewership http://163.com
14   and http://netease.com and by residents of the United States—indeed, in the past 3
15   months of September to November 2019 alone there were approximately 1.82
16   million visits to http://163.com from computers in the United States. The NETEASE
17   WEBSITES are websites that derive revenue in large part from advertising.
18         10. The images on http://163.com, including the infringing images at issue in
19   this case, are made available to United States viewers, including in this judicial
20   district, through servers in the United States pursuant to an agreement between
21   NETEASE and California-based Quantil Networks’ delivery network
22   (www.quantil.com).
23         11. Plaintiff is informed and believes and thereon alleges that Defendants
24   DOES 1 through 10, inclusive, are other parties not yet identified who have infringed
25   Plaintiff’s copyrights, have contributed to the infringement of Plaintiff’s copyrights,
26   or have engaged in one or more of the wrongful practices alleged herein. The true
27   names, whether corporate, individual or otherwise, of Defendants 1 through 10,
28

                                                3
                                            COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 4 of 19 Page ID #:4




 1   inclusive, are presently unknown to Plaintiff, which therefore sues said Defendants
 2   by such fictitious names, and will seek leave to amend this Complaint to show their
 3   true names and capacities when same have been ascertained.
 4         12. Plaintiff is informed and believes and thereon alleges that at all times
 5   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 6   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 7   at all times acting within the scope of such agency, affiliation, alter-ego relationship
 8   and/or employment; and actively participated in or subsequently ratified and/or
 9   adopted each of the acts or conduct alleged, with full knowledge of all the facts and
10   circumstances, including, but not limited to, full knowledge of each violation of
11   Plaintiff’s rights and the damages to Plaintiff proximately caused thereby.
12                  INTRODUCTION AND STATEMENT OF FACTS
13         13. STROSS is renowned architectural photographer known for, amongst other
14   things, creating compelling aerial imagery and portraiture. Sixteen (16) of his
15   original photographs, set forth below as Subject Photographs 1 through 16 on the left
16   side column of the illustrative chart and referenced hereinafter as the “Subject
17   Photographs,” have been misappropriated and published without permission (or
18   payment of a licensing fee) by the for-profit website http://163.com. Defendants
19   misappropriated, distributed, and published the Subject Photographs on the
20   NETEASE WEBSITES and associated platforms, and did so without seeking
21   authorization from, or even notifying, STROSS. This is copyright infringement.
22         14. Plaintiff is informed and believes and thereon alleges that NETEASE
23   accessed the Subject Photographs with the assistance of its California subsidiary
24   NETEASE IT via an online search-and-copy campaign and then in or around April
25   of 2017, the NETEASE WEBSITES published the Subject Photographs without
26   STROSS’s consent (“Subject Posts”).
27

28

                                                4
                                            COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 5 of 19 Page ID #:5




 1        15. NETEASE purposefully directed activities towards the United States
 2   market by, inter alia, setting up wholly-owned California subsidiary, setting up
 3   investor relations contacts in New York and placing itself on a New York-based
 4   exchange, and contracting with California-based Quantil Networks to deliver content
 5   to the sizeable market of Chinese-speaking viewers in the United States through a
 6   system of servers located throughout the United States—the very activities out of
 7   which claims at issue arise.
 8                CLAIMS RELATED TO SUBJECT PHOTOGRAPHS
 9        16. STROSS created an original photograph entitled
10   01336_exityosemite_2560X1600 (“Subject Photograph 1”) that was registered with
11   the United States Copyright Office on December 15, 2008 with the Registration
12   Number VAu 989-644. Plaintiff is the sole owner of the exclusive rights in Subject
13   Photograph 1.
14        17. A true and correct comparison of Plaintiff’s Subject Photograph 1 and
15   Defendant’s unlawful exploitation are set forth below.
16    SUBJECT PHOTOGRAPH 1:                 ACCUSED IMAGE AS PUBLISHED BY
                                            THE NETEASE WEBSITES:
17

18

19

20

21

22

23
          18. STROSS created an original photograph entitled llano_exit_strategy-5
24
     (“Subject Photograph 2”) that was registered with the United States Copyright Office
25
     on February 20,2012 with the Registration Number VAu 1-089-810. Plaintiff is the
26
     sole owner of the exclusive rights in Subject Photograph 2.
27

28

                                               5
                                          COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 6 of 19 Page ID #:6




 1        19. A true and correct comparison of Plaintiff’s Subject Photograph 2 and
 2   Defendant’s unlawful exploitation are set forth below:
 3   SUBJECT PHOTOGRPAH 2:                      ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 4

 5

 6

 7

 8

 9

10

11
          20. STROSS created an original photograph entitled llano_exit_strategy-7
12
     (“Subject Photograph 3”) that was registered with the United States Copyright Office
13
     on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
14
     sole owner of the exclusive rights in Subject Photograph 3.
15
          21. A true and correct comparison of Plaintiff’s Subject Photograph 3 and
16
     Defendant’s unlawful exploitation are set forth below:
17                                              ACCUSED IMAGE AS PUBLISHED
     SUBJECT PHOTOGRPAH 3:
18                                              BY THE NETEASE WEBSITES:
19

20

21

22

23

24

25

26

27

28

                                              6
                                          COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 7 of 19 Page ID #:7




 1        22. STROSS created an original photograph entitled llano_exit_strategy-8
 2   (“Subject Photograph 4”) that was registered with the United States Copyright Office
 3   on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
 4   sole owner of the exclusive rights in Subject Photograph 4.
 5        23. A true a correct comparison of Plaintiff’s Subject Photograph 4 and
 6   Defendant’s unlawful exploitation are set forth below:
 7   SUBJECT PHOTOGRPAH 4:                      ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 8

 9

10

11

12

13

14

15

16        24. STROSS created an original photograph entitled llano_exit_strategy-10
17   (“Subject Photograph 5”) that was registered with the United States Copyright Office
18   on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
19   sole owner of the exclusive rights in Subject Photograph 5.
20        25. A true a correct comparison of Plaintiff’s Subject Photograph 5 and
21   Defendant’s unlawful exploitation are set forth below:
22   //
23   //
24

25

26

27

28

                                              7
                                          COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 8 of 19 Page ID #:8




 1   SUBJECT PHOTOGRPAH 5:                        ACCUSED IMAGE AS PUBLISHED
                                                  BY THE NETEASE WEBSITES:
 2

 3

 4

 5

 6

 7

 8
          26. STROSS created an original photograph entitled llano_exit_strategy-11
 9
     (“Subject Photograph 6”) that was registered with the United States Copyright Office
10
     on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
11
     sole owner of the exclusive rights in Subject Photograph 6.
12
          27. A true and correct comparison of Plaintiff’s Subject Photograph 6 and
13
     Defendant’s unlawful exploitation are set forth below:
14
     SUBJECT PHOTOGRPAH 6:                      ACCUSED IMAGE AS PUBLISHED
15                                              BY THE NETEASE WEBSITES:
16

17

18

19

20

21

22

23
          28. STROSS created an original photograph entitled llano_exit_strategy-13

24
     (“Subject Photograph 7”) that was registered with the United States Copyright Office

25
     on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the

26
     sole owner of the exclusive rights in Subject Photograph 7.

27

28

                                              8
                                          COMPLAINT
 Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 9 of 19 Page ID #:9




 1        29. A true and correct comparison of Plaintiff’s Subject Photograph 7 and
 2   Defendant’s unlawful exploitation are set forth below:
 3   SUBJECT PHOTOGRPAH 7:                      ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 4

 5

 6

 7

 8

 9

10

11

12
          30. STROSS created an original photograph entitled llano_exit_strategy-15
13
     (“Subject Photograph 8”) that was registered with the United States Copyright Office
14
     on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
15
     sole owner of the exclusive rights in Subject Photograph 8.
16
          31. A true and correct comparison of Plaintiff’s Subject Photograph 8 and
17
     Defendant’s unlawful exploitation are set forth below:
18                                              ACCUSED IMAGE AS PUBLISHED
     SUBJECT PHOTOGRPAH 8:
19                                              BY THE NETEASE WEBSITES:
20

21

22

23

24

25

26

27

28

                                              9
                                          COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 10 of 19 Page ID #:10




 1        32. STROSS created an original photograph entitled llano_exit_strategy-16
 2   (“Subject Photograph 9”) that was registered with the United States Copyright Office
 3   on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff is the
 4   sole owner of the exclusive rights in Subject Photograph 9.
 5        33. A true and correct comparison of Plaintiff’s Subject Photograph 9 and
 6   Defendant’s unlawful exploitation are set forth below:
 7   SUBJECT PHOTOGRPAH 9:                      ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 8

 9

10

11

12

13

14

15
          34. STROSS created an original photograph entitled llano_exit_strategy-18
16
     (“Subject Photograph 10”) that was registered with the United States Copyright
17
     Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
18
     is the sole owner of the exclusive rights in Subject Photograph 10.
19
          35. A true and correct comparison of Plaintiff’s Subject Photograph 10 and
20
     Defendant’s unlawful exploitation are set forth below:
21
     //
22
     //
23

24

25

26

27

28

                                              10
                                           COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 11 of 19 Page ID #:11




 1   SUBJECT PHOTOGRPAH 10:                        ACCUSED IMAGE AS PUBLISHED
                                                   BY THE NETEASE WEBSITES:
 2

 3

 4

 5

 6

 7

 8

 9
          36. STROSS created an original photograph entitled llano_exit_strategy-19
10
     (“Subject Photograph 11”) that was registered with the United States Copyright
11
     Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
12
     is the sole owner of the exclusive rights in Subject Photograph 11.
13
          37. A true and correct comparison of Plaintiff’s Subject Photograph 11 and
14
     Defendant’s unlawful exploitation are set forth below:
15                                              ACCUSED IMAGE AS PUBLISHED
     SUBJECT PHOTOGRPAH 11:
16                                              BY THE NETEASE WEBSITES:
17

18

19

20

21

22

23

24
          38. STROSS created an original photograph entitled llano_exit_strategy-24
25
     (“Subject Photograph 12”) that was registered with the United States Copyright
26

27

28

                                              11
                                           COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 12 of 19 Page ID #:12




 1   Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
 2   is the sole owner of the exclusive rights in Subject Photograph 12.
 3        39. A true and correct comparison of Plaintiff’s Subject Photograph 12 and
 4   Defendant’s unlawful exploitation are set forth below:
 5   SUBJECT PHOTOGRPAH 12:                     ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 6

 7

 8

 9

10

11

12

13

14        40. STROSS created an original photograph entitled llano_exit_strategy-25
15   (“Subject Photograph 13”) that was registered with the United States Copyright
16   Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
17   is the sole owner of the exclusive rights in Subject Photograph 13.
18        41. A true and correct comparison of Plaintiff’s Subject Photograph 13 and
19   Defendant’s unlawful exploitation are set forth below:
20   SUBJECT PHOTOGRPAH 13:                     ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
21

22

23

24

25

26

27

28

                                              12
                                           COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 13 of 19 Page ID #:13




 1        42. STROSS created an original photograph entitled llano_exit_strategy-27
 2   (“Subject Photograph 14”) that was registered with the United States Copyright
 3   Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
 4   is the sole owner of the exclusive rights in Subject Photograph 14.
 5        43. A true and correct comparison of Plaintiff’s Subject Photograph 14 and
 6   Defendant’s unlawful exploitation are set forth below:
 7   SUBJECT PHOTOGRPAH 14:                     ACCUSED IMAGE AS PUBLISHED
                                                BY THE NETEASE WEBSITES:
 8

 9

10

11

12

13

14

15
          44. STROSS created an original photograph entitled llano_exit_strategy-28
16
     (“Subject Photograph 15”) that was registered with the United States Copyright
17
     Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
18
     is the sole owner of the exclusive rights in Subject Photograph 15.
19
          45. A true and correct comparison of Plaintiff’s Subject Photograph 15 and
20
     Defendant’s unlawful exploitation are set forth below:
21
     //
22
     //
23

24

25

26

27

28

                                              13
                                           COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 14 of 19 Page ID #:14




 1   SUBJECT PHOTOGRPAH 15:                        ACCUSED IMAGE AS PUBLISHED
                                                   BY THE NETEASE WEBSITES:
 2

 3

 4

 5

 6

 7

 8

 9
          46. STROSS created an original photograph entitled llano_exit_strategy-31
10
     (“Subject Photograph 16”) that was registered with the United States Copyright
11
     Office on February 20, 2012 with the Registration Number VAu 1-089-810. Plaintiff
12
     is the sole owner of the exclusive rights in Subject Photograph 16.
13
          47. A true and correct copy of Plaintiff’s Subject Photograph 16 and
14
     Defendant’s unlawful exploitation are set forth below:
15                                                 ACCUSED IMAGE AS
     SUBJECT PHOTOGRPAH 16:
16                                                 PUBLISHED BY THE NETEASE
                                                   WEBSITES:
17

18

19

20

21

22

23

24
                               FIRST CLAIM FOR RELIEF
25
              (For Copyright Infringement - Against All Defendants, and Each)
26
          48. Plaintiff repeats, re-alleges and incorporates herein by reference as though
27

28

                                              14
                                           COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 15 of 19 Page ID #:15




 1   fully set forth the allegations contained in the preceding paragraphs of this
 2   Complaint.
 3         49. Plaintiff is informed and believes and thereon alleges that Defendants, and
 4   each of them, infringed Plaintiff’s copyrights by creating an infringing and/or
 5   derivative work from the Subject Photographs and by publishing the work which
 6   infringes the Subject Photographs to the public, including without limitation, on and
 7   through its website(s).
 8         50. Plaintiff is informed and believes and thereon alleges that Defendants, and
 9   each of them, infringed Plaintiff’s rights by copying the Subject Photographs without
10   Plaintiff’s authorization or consent, creating an unlawful derivative work from the
11   Subject Photographs, and removing any attribution to Plaintiff from the Subject
12   Photographs.
13         51. Plaintiff is informed and believes and thereon alleges that Defendants, and
14   each of them, had access to the Subject Photographs, including, without limitation,
15   through viewing the Subject Photographs on Plaintiff’s website, publications,
16   profiles, exhibitions and/or through other authorized channels, over the internet,
17   including without limitation as accessed via a search engine, or through a third-party
18   source.
19         52. Plaintiff is further informed and believes and thereon alleges that certain
20   Defendants have an ongoing business relationship with one or more of the other
21   Defendants, and that those defendants transacted in order to traffic in the Accused
22   Image.
23         53. Due to Defendants’, and each of their, acts of infringement, Plaintiff has
24   suffered general and special damages in an amount to be established at trial.
25         54. Due to Defendants’ acts of copyright infringement as alleged herein,
26   Defendants, and each of them, have obtained direct and indirect profits they would
27   not otherwise have realized but for their infringement of Plaintiff’s rights in the
28

                                                15
                                            COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 16 of 19 Page ID #:16




 1   Subject Photographs. As such, Plaintiff is entitled to disgorgement of Defendants’
 2   profits directly and indirectly attributable to Defendants’ infringement of its rights in
 3   the Subject Photographs in an amount to be established at trial.
 4         55. Plaintiff is informed and believes and thereon alleges that Defendants, and
 5   each of them, have committed acts of copyright infringement, as alleged above,
 6   which were willful, intentional and malicious, which further subjects Defendants,
 7   and each of them, to liability for statutory damages under Section 504(c)(2) of the
 8   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 9   per infringement. Within the time permitted by law, Plaintiff will make its election
10   between actual damages and statutory damages.
11                            SECOND CLAIM FOR RELIEF
12   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
13                                          and Each)
14         56. Plaintiff repeats, re-alleges, and incorporates herein by reference as though
15   fully set forth, the allegations contained in the preceding paragraphs of this
16   Complaint.
17         57. Plaintiff is informed that Defendant NETEASE claims that the NETEASE
18   WEBSITES are not owned by, registered to, or administered by NETEASE, and
19   claims that the websites http://163.com and http://netease.com are registered to
20   Guangzhou NetEase Computer System Co., Ltd., a Chinese company located in
21   Guangdong, China, and http://lofter.com is registered to Hangzhou Yaolu
22   Technology Co., Ltd., a Chinese company located in Hangzhou, China.
23         58. Plaintiff is informed and believes and thereon alleges that Guangzhou
24   NetEase Computer System Co. Ltd. is an Internet service provider (“ISP”) which is
25   either a subsidiary or affiliate of Defendant NETEASE and is used by NETEASE as
26   a data center, for web hosting and for transit of information and content for the
27   websites http://163.com and http://netease.com.
28

                                                16
                                            COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 17 of 19 Page ID #:17




 1         59. Plaintiff is informed and believes and thereon alleges that Hangzhou Yaolu
 2   Technology Co., Ltd is an ISP which is used by Defendant NETEASE as a data
 3   center, for web hosting and for transit of information and content for the website
 4   http://lofter.com.
 5         60. Plaintiff is informed and believes and thereon alleges that the images on
 6   http://163.com, http://netease.com, and http://www.lofter.com, including the
 7   infringing images at issue in this case, are hosted by the above named ISP data
 8   centers and transmitted by these ISPs to servers in the United States through an
 9   agreement between Defendant NETEASE and Quantil Networks’ delivery network
10   (“Quantil”), making the infringing images at issue in this case available to viewers in
11   the United States, including in New York, New York.
12         61. Plaintiff is informed and believes and thereon alleges that Defendant
13   NETEASE, through its agreements with the above-named ISPs and with Quantil,
14   knowingly induced, participated in, aided and abetted in and profited from the illegal
15   reproduction and distribution of the Subject Photographs as alleged hereinabove.
16         62. Plaintiff is informed and believes and thereon alleges that Defendant
17   NETEASE, through its agreements with the above named ISPs and with Quantil,
18   knowingly induced, participated in, aided and abetted in and profited from the illegal
19   reproduction publication, and distribution of the Subject Photographs as alleged
20   hereinabove.
21         63. Plaintiff is informed and believes and thereon alleges that NETEASE had
22   the right and ability to supervise the infringing conduct and had a direct financial
23   interest in the infringing conduct. Specifically, it had the ability to oversee the
24   development, publication, and distribution of the infringing imagery at issue and
25   realized profits through the distribution and publication of the Subject Photographs.
26         64. By reason of the Defendants’ acts of contributory and vicarious
27   infringement as alleged above, Plaintiff has suffered and will continue to suffer
28

                                                 17
                                             COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 18 of 19 Page ID #:18




 1   substantial damages to his business in an amount to be established at trial, as well as
 2   additional general and special damages in an amount to be established at trial.
 3         65. Due to Defendants’ acts of copyright infringement as alleged herein,
 4   Defendants, and each of them, have obtained direct and indirect profits they would
 5   not otherwise have realized but for their infringement of Plaintiff’s rights in the
 6   Subject Photographs. As such, Plaintiff is entitled to disgorgement of Defendants’
 7   profits directly and indirectly attributable to Defendants’ infringement of its rights in
 8   the Subject Photographs, in an amount to be established at trial.
 9         66. Plaintiff is informed and believes and thereon alleges that Defendants, and
10   each of them, have committed acts of copyright infringement, as alleged above,
11   which were willful, intentional and malicious, which further subjects Defendants,
12   and each of them, to liability for statutory damages under Section 504(c)(2) of the
13   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
14   per infringement, in addition to claims for costs and attorneys’ fees. Within the time
15   permitted by law, Plaintiff will make its election between actual damages and
16   statutory damages.
17                                  PRAYER FOR RELIEF
18         Wherefore, Plaintiff prays for judgment as follows against all Defendants and
19   with respect to each claim for relief:
20             a. That Defendants, their affiliates, agents, and employees be enjoined
21                from infringing Plaintiff’s copyright in and to the Subject Photographs;
22             b. That Plaintiff be awarded all profits of Defendants, and each of them,
23                plus all losses of Plaintiff, plus any other monetary advantage gained by
24                the Defendants through their infringement, the exact sum to be proven at
25                the time of trial, or, if elected before final judgment, statutory damages
26                to the extent they are available under the Copyright Act, 17 U.S.C. § 101
27                et seq.;
28

                                                 18
                                              COMPLAINT
Case 2:20-cv-00861-AB-JC Document 1 Filed 01/28/20 Page 19 of 19 Page ID #:19




 1            c. That Plaintiff be awarded its costs and attorneys’ fees to the extent they
 2               are available under the Copyright Act U.S.C. § 101 et seq.;
 3            d. That a trust be entered over the Subject Photographs, and all profits
 4               realized through the infringement;
 5            e. That Plaintiff be awarded pre-judgment interest as allowed by law;
 6            f. That Plaintiff be awarded the costs of this action; and
 7            g. That Plaintiff be awarded such further legal and equitable relief as the
 8               Court deems proper.
 9         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
10   38 and the 7th Amendment to the United States Constitution.
11
     Dated: January 28, 2020                         DONIGER/BURROUGHS
12

13
                                            By:      /s/ Stephen M. Doniger
                                                     Stephen M. Doniger, Esq.
14                                                   Frank Gregory Casella, Esq.
15
                                                     Attorneys for Plaintiff

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                19
                                            COMPLAINT
